I 
would first like to congratulate you warmly, Sir, on 
your election to the presidency of the General Assembly 
at its sixty-eighth session, and to renew our support 
for and highlight the efforts that Secretary-General 
Ban Ki-moon has made at every level to enable our 
Organization to fulfil its role and responsibilities in 
dealing with the challenges of today’s world.

We commend your choice of theme for our debate, 
Sir, “The post-2015 development agenda: setting 
the stage”, which is very relevant and enables us to 
exchange views. From this rostrum, we pay tribute to 
the Secretary-General’s tireless efforts to integrate the 
Millennium Development Goals into the Organization’s 
strategic objectives. We hope that are our deliberations 
will help to strengthen international consensus on 
pursuing the complete and integrated fulfilment of our 
commitments and on formulating a road map with clear 
directions and specific goals for the post-2015 period.

Morocco, while itself a stable country, is part of the 
Sahel-Sahara region, which is highly unstable — hence 
the importance for the Kingdom of Morocco of the 
situation in the brotherly country of Mali and the 
dangerous challenges it has been dealing with recently. 
We congratulate our Malian and African brothers and 
the international community on the success of the 
recent elections there and the progress Mali has made 
in achieving stability. The international community 
should continue to support it at every level. The visit of 
His Majesty King Mohammed VI to Mali to participate 
in the investiture ceremony for the new President of 
Mali afforded an excellent opportunity for Morocco 
to renew its wholehearted commitment to supporting 
Mali’s security, unity, stability and development. In 
his speech, King Mohammed said that the solutions to 
other security crises demonstrated that the crisis in Mali 
required an approach that went beyond mere security. 
That is why we support a three-pronged approach. The 
first dimension would be educational and ideological 
and would aim at spreading a culture of moderation 
and centrism and instituting a dialogue between the 
two peoples and their States, leading to the launching 
of cooperation in Islamic affairs and the training of 
500 mosque imams to be sent to Mali.

The second dimension would consist of 
development, with emphasis on bringing developing 
countries together, particularly countries stricken by 
drought and poverty, among other problems and crises, 
and empowering their people, as well as strengthening 
their capacity to achieve progress and development. 
That is why we have launched development programmes 
in coordination with Mali and other countries in the 
region.

The third key thrust would be the humanitarian 
dimension. Security crises provoke unspeakable 
suffering for individuals and countries. Mali has seen 
tens of thousands of refugees leave the country and go 
to neighbouring countries, which is why it is important 
that there be a coordinated regional approach. In 
Bamako, the capital of Mali, we established a country 
hospital to relieve the suffering of the people in that 
area.

With respect to the Great Lakes region, the Kingdom 
of Morocco welcomes the signing of the Peace, Security 



and Cooperation Framework Agreement, which will 
greatly facilitate the real settlement of the crisis in the 
Democratic Republic of the Congo, which has gone on 
for too long. We hope that all parties will respect the 
Framework Agreement and that they will honour their 
commitments and pledges and support the international 
community’s efforts to establish a peace process, while 
respecting the sovereignty and territorial integrity of 
the Democratic Republic of the Congo.

Those challenges are part of various crises that we 
see occurring in the Sahel and Saharan regions. The 
Secretary-General has deployed many efforts along 
those lines. We are pleased with the high-level dialogue 
on the Sahel that he organized on the margins of the 
General Assembly for the second consecutive year, 
as well as the visit he hopes to make to the region, 
accompanied by a representative of the World Bank. 
We hope that the United Nations integrated strategy 
for the Sahel will be finalized. Once again, Morocco 
reiterates that it will participate in all efforts to protect 
the countries of the Sahel and the Sahara in order to 
strengthen stability, security and development in the 
region.

Morocco reaffirms once more the need to set up 
initiatives for the Atlantic coast States, given their 
security, political, economic and social interrelationship 
and the challenges that obtain. We believe that 
stability and security in the region go beyond regional 
frameworks. We are therefore talking about a Sahel-
Moroccan space for the purpose of maintaining stability 
in the region.

We condemn the recent terrorist attacks in Kenya. 
We would ask the international community for greater 
efforts to bolster security and stability in that region.

The second issue that concerns us and the rest of 
the international community is Syria. In that respect, 
we commend the international community and the 
Security Council for adopting resolution 2118 (2013), 
on the Syrian chemical weapons programme, and 
the announcement of the date of 15 November for 
the holding of the “Geneva II” Middle East peace 
conference in order to stop the violence in Syria and 
reach a political solution through dialogue that would 
maintain the territorial integrity of Syria and the 
stability of its neighbours. In that regard, I would like 
to thank the Secretary-General for his efforts. I would 
also like to thank the Secretary-General of the League 
of Arab States, the League itself, its member States 
and Joint Special Envoy Mr. Lakhdar Brahimi for the 
joint efforts they have made during this period with 
regard to the shedding of Syrian blood, the agreeing 
on a resolution and the reaching of a solution prior to 
Geneva II, with a view to putting an end to the crisis 
in Syria.

We would like to reaffirm once again the 
importance of the humanitarian aspect of the crisis. 
There are 2 million refugees and tens of thousands 
of displaced persons, and thousands have been killed 
or wounded. This is the degree of suffering that the 
international community is called upon to reduce. The 
Kingdom of Morocco and its King have paid particular 
attention to the humanitarian dimension, which is 
why we established a rural hospital in Jordan a year 
and a half ago to provide health services to our Syrian 
brothers.

It is well known that Morocco has been involved in 
the establishment of a Maghreb Union. Now is the time 
for coming together regionally, not for isolation. It is the 
time for cooperation and openness, not for unilateralism. 
Therefore, we are reactivating the Maghreb Union 
project in order to fulfil the hopes of the peoples of 
the five Maghreb countries and to help them to achieve 
stability, prosperity and sustainable development. 
His Majesty the King has called for a promising and 
ambitious Maghreb Union, and the Secretary-General 
has made a similar appeal. The Maghreb Union would 
implement peace and stability by taking a number 
of initiatives, including a joint mediation initiative 
undertaken with neighbourly Spain, pursuant to the 
appeal by the General Assembly in favour of mediation. 
The Kingdom of Morocco answered the call by launching 
the initiative and establishing partnership agreements 
between Moroccan and Spanish mediation centres to 
provide training and invite the participation of other 
countries in the region. The initiative was launched in a 
spirit of rapprochement, dialogue and cooperation and 
to promote mediation, which is important not only to 
stop conflicts when they have broken out but also to 
prevent them from occurring in the first place.

The Kingdom of Morocco’s decision to protect 
human rights is irreversible. It is part of a comprehensive 
strategy and relies on an approach that favours the 
participation and advancement of people and the 
protection of their dignity within the framework of a 
development-focused democratic model. Morocco has 
therefore launched a number of projects and workshops, 
as well as major reforms, and made tremendous 



progress in broadening the sphere of individual and 
collective rights and freedoms, of preserving human 
dignity and of strengthening the protection of the rights 
of its citizens, especially the rights of women, children 
and persons with special needs.

In its amended 2011 Constitution, the Kingdom 
of Morocco dedicated a chapter to respect for human 
rights as they are recognized internationally. Morocco 
has always desired to preserve a balance between 
its international and national commitments and 
priorities. As a founding member of the Human Rights 
Council, Morocco has participated effectively and 
constructively in the formulation and implementation 
of the institutional texts of the Council, in particular 
the universal periodic review. When it was decided 
to take another look at the rules and mechanisms in 
2011, Morocco was given the task of conducting the 
negotiations on them. At the same time, the Kingdom 
of Morocco enjoyed positive cooperation with the 
various institutions and mechanisms and interacted 
with their recommendations, in particular the universal 
period review, treaties and special measures, whose 
assessments Morocco continues to welcome, facilitate 
and answer with its observations. Morocco hopes to 
gain the Assembly’s support for its candidacy for the 
Human Rights Council for the period 2014-2016, in 
order to further contribute to strengthening the role of 
the Council and to ensure the effectiveness necessary 
for its operation.

In that connection, we have recently launched 
an initiative relating to immigration, especially 
illegal migration. Morocco wished to establish other 
mechanisms for refugees in connection with how we 
address the issue and rights of immigration, especially 
illegal migration, and asylum. A few days ago, a new 
statute on immigration was enacted and the right 
to asylum, so as to give new rights and documents 
to political refugees. All of this is a very important 
development for our country.

I would like also to touch on the key issue of the 
territorial integrity of Morocco and the issue of the 
Moroccan Sahara. For several years now our authorities 
have followed the diligent efforts of the Secretary-
General and the Security Council to resolve the Sahara 
issue. Morocco complies with all Security Council 
resolutions and has acted in good faith with respect to 
those resolutions and to the efforts of the Secretary-
General. The most recent resolutions called for a 
new round of negotiations among the parties so as to 
achieve a sustainable political solution accepted by all. 
Morocco therefore launched an initiative on autonomy, 
a practical and moderate solution that enjoyed the 
support of many countries friends of Morocco as well 
as of several regional organizations. Unfortunately, 
however, the other parties involved, committed to their 
30-year stance and proposals, did not allow progress to 
be made in the political process. I reiterate that Morocco 
is committed to working effectively and in good faith 
with the Secretary-General and his Personal Envoy in 
all their efforts and with the Security Council in order 
to implement the successive resolutions adopted by the 
Security Council.

Finally, on behalf of the Kingdom of Morocco, I 
wish to say that with the approach of the seventieth 
anniversary of the founding of the Organization, we 
reaffirm our sincere commitment to its principles and 
to the active mobilization of our efforts so as to update, 
empower and strengthen it, given that it is the unique 
and optimal framework for meeting current and future 
challenges.
